Citation Nr: 0740450	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  05-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1965 
to August 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Augusta, 
Maine.  Jurisdiction of this case was transferred to the RO 
in Detroit, Michigan.


FINDING OF FACT

Type II diabetes mellitus is manifested by no more than the 
requirement for insulin and restricted diet; required 
regulation of activities due to diabetes mellitus is not 
demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 20 percent for type II diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

With respect to the above four elements of notice, the Board 
finds that the veteran was provided proper VCAA notice 
regarding the second, third, and fourth elements in a 
September 2004 letter.  This letter was sent to the veteran 
prior to the January 2005 rating decision.  Thus, notice 
regarding these three elements is considered timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran appealed his initial evaluation for diabetes 
mellitus in May 2004, and in a November 2005 letter, the RO 
informed the veteran of the evidence and information 
necessary to warrant an increased evaluation.  Although this 
November 2005 letter provided VCAA notice of the evidence 
necessary to substantiate the veteran's claim, it was 
provided after the initial evaluation was assigned in January 
2005, and it did not precede a readjudication of the 
veteran's claim for a higher initial evaluation.  See 
Pelegrini II, supra; Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  Despite the lack of first element notice prior to 
the initial adjudication or prior to a readjudication, the 
Board finds that such error is nonprejudicial and that it is 
not precluded from continuing with its decision regarding 
this appeal.  

Generally, VA is required to provide notice regarding the 
degree of disability assigned when service connection is 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  If such notice is not provided, it is presumed 
prejudicial to the veteran.  Id.  However, in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court held that when 
an original claim for service connection is granted and the 
veteran is appealing the initial disability rating, prejudice 
is not presumed when there is first-element notice error 
regarding the information and evidence necessary to warrant 
entitlement to a higher evaluation.  The burden is on the 
claimant to assert with specificity how the notification 
error was prejudicial or affected the essential fairness of 
the adjudication.  Id.  In the present case, the veteran has 
not asserted any reason why VA's failure to provide first-
element notice with respect to his disagreement with the 
initial rating has prejudiced him.  Therefore, with 
consideration of the fact that the veteran was provided 
appropriate first-element notice prior to certification of 
his appeal to the Board and thus, given an opportunity to 
submit additional evidence in support of his claim, the Board 
concludes that any timing error is nonprejudicial.

Moreover, the Board is of the opinion that the veteran 
demonstrated that he had actual knowledge of the need to show 
an increase in the severity of his symptomatology.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  Beginning with his May 2005 notice of 
disagreement, the veteran submitted numerous written 
statements asserting that he was entitled to a 40 percent 
evaluation because his diabetes mellitus required insulin, a 
restricted diet, and regulated activities.  Such requirements 
represent the criteria for a higher evaluation; thus, the 
Board is satisfied that the veteran was aware of what 
evidence and information was necessary to warrant a higher 
initial evaluation.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Grand 
Rapids VA Medical Center (VAMC) and Battle Creek VAMC have 
also been obtained.  The veteran has provided private 
treatment records from Pine Medical Group of Fremont, 
Michigan.  The veteran was afforded a VA examination in 
January 2005.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R.§ 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

In cases where, as here, the veteran appeals the initial 
evaluation assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran is currently assigned a 20 percent evaluation for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  

The veteran contends that he is entitled to a rating in 
excess of 20 percent.  Specifically, he asserts that his 
service-connected diabetes mellitus more closely approximates 
the criteria for a 40 percent evaluation.  A 40 percent 
evaluation is contemplated for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  
"Regulation of activities," is defined in Diagnostic Code 
7913 as "avoidance of strenuous occupational and 
recreational activities."  Id.  

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his diabetes mellitus.  The record demonstrates that his 
diabetes mellitus requires daily insulin and a restricted 
diet.  However, despite his assertions that his activities 
have been restricted as a direct result of his service-
connected type II diabetes mellitus, the Board finds that the 
competent medical evidence demonstrates that any restriction 
of his activities is voluntary and not medically required.  
In fact, as reflected in a February 2005 VAMC treatment note, 
the veteran was encouraged to increase his physical activity.  
When evidence exists that the appellant has been encouraged 
to be more physically active, such medical documentation 
"contradicts any assertion that the appellant was being 
advised to limit his strenuous activity."  See Camacho v. 
Nicholson, 21 Vet. App. 360 (2007).  In addition, a March 
2005 physician's statement by Dr. Reinders indicates that 
there is no medical restriction of the veteran's activities 
due to his service-connected diabetes mellitus.

Although the veteran only requested an initial evaluation of 
40 percent, the Board must consider whether the evidence 
demonstrates entitlement to a higher evaluation based on all 
applicable criteria.  However, the Board concludes that the 
evidence of record does not demonstrate a disability picture 
that more closely approximates a 60 or 100 percent 
evaluation.  In this regard, there is no indication that he 
has experienced episodes ketoacidosis or hypoglycemic 
reactions necessitating hospitalization.  Additionally, there 
is no evidence of record that he requires twice a month 
visits to his diabetic care provider.  Finally, there is no 
indication that his diabetes mellitus is manifested by any 
complications that would not be compensable if separately 
evaluated, or that he has had progressive loss of weight and 
strength.

The Board has considered whether the veteran was entitled to 
staged ratings in accordance with Fenderson.  However, the 
evidence throughout this appeal demonstrates that the 
veteran's service-connected type II diabetes mellitus is 
manifested by no more than the requirement for insulin and 
restricted diet.  As discussed above, the Board acknowledges 
that the veteran has restricted his activities.  However, 
this limitation of activity is voluntary and not medically 
required due to his diabetes mellitus.  Thus, the Board finds 
that his disability picture for diabetes mellitus more 
closely approximates that contemplated by a 20 percent 
evaluation throughout this appeal.  In making its 
determination, the Board considered the applicability of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, as a preponderance of the evidence is against the 
assignment of a higher initial evaluation, such rule does not 
apply and the claim must be denied.  



ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


